DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.  It is responsive to the amendments and response 6/2/22. Claims 1, 3-8, 10-12, and 14-21 are presented for examination.

Allowable Subject Matter
2.    Claims 1, 3-8, 10-12, and 14-21, after further search and considerations, are deemed to contain allowable subject matters and are allowed over the prior art.

Reason for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Olson (US 20080062443) discloses a visual output device (see fig. 1) comprising: a processor (item 12 and/or item 26) to receive an indication of source and display profiles (32 & 34), and first and second color profiles (36 & 38), including range of lightness, hue, chroma and/or color values, from a host computer. See par. 34. Olson further discloses that Input data 30 may be a data file that includes color data describing an input image that may be used to evaluate the first and second color profiles 36 and 38. See paragraphs 34-37, and 42-43 in light of paragraph 9); and dynamically modify the ranges of lightness and range of chroma values based on the edited output color. See paragraphs 9 and 63 and 72-73.
Rozzi (US 6956580) discloses a processor (52) to receive an indication of source and display profiles (53 & 56)), a specific gamut profile of an image  (57) to be presented on the visual output device from a host computer external to the display. According to Rozzi, a CMM is loaded on a computer that controls the second device. The second device may automatically provide the CMM with its color profile. When an image is sent to the second device, for instance, an additional file may be appended to the image to provide the CMM with the color profile of the first device. In this manner the CMM may obtain the input necessary to perform a color matching algorithm. Thus, the input to the second device can be adjusted so that the output of the second device more accurately matches the output of the first device. See col. 2, lines 13-22.
Josephus et al. KR20140066771A) discloses receiving an image signal including an encoded image; and dynamic range processor automatically generate an output image by applying a dynamic range conversion (which may be done in gamut mapping) to the encoded image, including a transformation performed in response to a target display criterion that indicates the dynamic range of the display on which the encoded image is encoded. See abstract. Moreover, Josephus discloses performing tone mapping on the image pixels to match the video with the display characteristics (see paragraph 4 of the specification section of Josephus). 
Shibuya (US 20130207996) discloses providing a management system for performing a color transformation process on input image data based on an input side color transformation parameter associated with the input image data for translating an input device-dependent color value that describes the input image data into a device-independent color value of the profile connection space and an output side color transformation parameter for matching the device-independent color value to an output device-dependent color value. The color management system includes an output device selection unit that enables a user to select at least two output devices from plural output devices that are available for selection, and a profile connection space generation unit that automatically generates the profile connection space according to a predetermined profile connection space generation method based on at least a first gamut and a second gamut of the output devices selected by the user. See par. 15. According to Shibuya, at the content production site 21, plural content producers (users) produce contents by developing and editing various images using PCs 18, 40, 41, for example. The users of the content production site 21 may also check the processed images by outputting the images to the monitors of the PCs 18, 40, 41, or a printer 42, and upload the finished contents in a resource database (DB) 28 of the server site 30. At the editing site 25, the contents stored in the resource DB 28 may be used as a base material to edit a document and a print request for printing the edited document may be issued to the output site 17. Also, a PCS ( Profile Connection Space) may be created (generated/edited) according to the output devices selected from a group of output devices including output devices 43-45 of the output site 17, and the printer 42 and the monitor of the PC 41 of the content production site 21, for example. The resulting PCS may be registered in a profile DB 29 (see FIG. 2) of the server site 30, and identification information of the PCS may be sent to the content production site 21. It is noted that profile editing and assignment (association) of profiles to contents may also be performed at the editing site 25. See pars. 31-32
The systems of Olson, Rozzi, Josephus and Shibuya are useful for performing gamut mapping, to match the color profile of an input device to that of the profile of an output device, using the processing component of that of the output device. Olson, Rozzi, Shibuya and Josephus do not consider using the hardware of the device receiving the input image itself when dynamically adjusting the gamut profile of the output device to match the specific gamut profile of the input image.
In contrast, Applicant's claimed invention provides a technique for display devices that include a number of presets describing different gamut profiles each with a defined color space. This allows a user to use a wide-gamut display device without configuring the display device manually or having to determine which gamut profiles to set the wide-gamut display to in order to accurately view the image. In reality, a user executing a number of applications in a variety of gamut profiles will be provided with a display device that automatically manages the gamut profiles as the user accesses and causes to execute the various applications and associated files, so that the colors within the appropriate color space are presented accurately. Switching from one executed application or other image source allows the display device to detect gamut profile changes based on the content to be displayed.
The current application's claimed subject matter differs from the cited art in that, according to Applicant's technique, a processor to receive an indication of, among a plurality of gamut profiles, a specific gamut profile of an image to be presented on the visual output device from a computing device when adjusting a gamut profile of the visual output device to match the gamut profile of the image, wherein the indication of the specific gamut profile is a tag associated with the file describing the mage to be presented on the visual output device (as recited in claim 1); a display device in a wide gamut mode comprises a plurality of different gamut profiles configured to adjust from a first gamut profile to a second gamut profile to match a gamut profile associated with an image to be represented on the display device, and the adjustment from the first gamut profile to the second gamut profile is based on a gamut profile of the image to be represented on the display device represented in a tag associated with the image (as recited in claim 8); and receive, over a display data channel, an indication of a first gamut profile associated with an image to be presented on the display device, wherein the indication is received from a computing device and is a tag associated with the image, and at the display device, switch from a second gamut profile to the first gamut profile (as recited in claim 12).
Accordingly, the Examiner respectfully submits that the prior art of record fail to teach or suggests all the features as recited in claims 1, 3-8, 10-12 and 14-21. These features distinguish from the cited prior art and thus are considered to be novel in view of the prior art of record.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
07/21/2022